Case 0:18-cv-62440-RAR Document 1 Entered on FLSD Docket 10/11/2018 Page 1 of 7



                            UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF FLORIDA
                                      Case No.:

 MANUEL E. RIVAS,

        Plaintiff,

 v.

 MIDLAND FUNDING, LLC,

        Defendant.

 _________________________________________/

                                          COMPLAINT
                                         JURY DEMAND

        1.      Plaintiff alleges violation of the Fair Debt Collection Practices Act, 15

 U.S.C. §1692 et seq. (“FDCPA”), and the Florida Consumer Collection Practices Act,

 Fla. Stat. §559.55 et seq. (“FCCPA”).

                                JURISDICTION AND VENUE

        2.      This Court has jurisdiction under 28 U.S.C. §§1331, 1337, and 15 U.S.C.

 §1692k. Venue in this District is proper because Plaintiff resides here and Defendant filed

 a state court suit against Plaintiff in this district.

                                             PARTIES

        3.      Plaintiff, MANUEL E. RIVAS, ("Rivas") is a natural person and citizen of

 the State of Florida residing in Broward County, Florida.
Case 0:18-cv-62440-RAR Document 1 Entered on FLSD Docket 10/11/2018 Page 2 of 7



        4.     Defendant, MIDLAND FUNDING, LLC, ("Midland") is a limited liability

 company formed under the laws of the State of Delaware with its principal place of

 business at Suite 1300, 3111 Camino Del Rio North, San Diego, California 92108.

        5.     Defendant is registered with the Florida Secretary of State as a foreign

 limited liability company. The Secretary's records show Defendant's registered agent as

 Canon Business Process, Suite 100, 8875 Hidden River Parkway, Tampa, Florida 33637.

        6.     Defendant regularly uses the mail and telephone in a business the principal

 purpose of which is the collection of debts.

        7.     Defendant is registered with the Florida Office of Financial Regulation

 as a consumer collection agency.

        8.     Defendant is a “debt collector” as defined in the FDCPA and the FCCPA.

                                  FACTUAL ALLEGATIONS

        9.     On or about December 30, 2017, Defendant filed a suit against Plaintiff in

 state court in Broward County, Florida seeking to collect a defaulted credit card debt in

 the amount of $4,561.98, an account Plaintiff used for personal, family and household

 purposes, (the "Amazon" account or "Case Number 18-000090," a/k/a Midland Account

 number ending in 9037, aka Midland Legal Collections Account Number 17-334299).

        10.    On or about December 30, 2017, Defendant filed a second suit against

 Plaintiff in state court in Broward County, Florida seeking to collect a defaulted credit

 card debt, in the amount of $4,300.23, an account Plaintiff used for personal, family and

 household purposes, (the "TJ Max" account or "Case Number 18-000089," a/k/a Midland

 Account number ending in 5890).

                                                2
Case 0:18-cv-62440-RAR Document 1 Entered on FLSD Docket 10/11/2018 Page 3 of 7



        11.    On or about January 3, 2018, Defendant filed a third suit against Plaintiff in

 state court in Broward County, Florida seeking to collect a defaulted credit card debt, in

 the amount of $3,821.19, an account Plaintiff used for personal, family and household

 purposes, (the "Lowe's" account or "Case Number 18-000068," a/k/a Midland Account

 number ending in 9239).

        12.    On or about January 4, 2018, Plaintiff and Defendant entered into a

 settlement agreement regarding all three of the state court cases for $1,100.00 in total,

 attached as Exhibit "A".

        13.    The settlement agreement required Rivas to make monthly payments of

 $50.00 commencing July 15, 2018 until the agreed upon amount of $1,100.00 was paid

 in full. The settlement agreement further provides that Rivas shall make his payments via

 Midland's website (www.midlandcreditonline.com) and that Midland shall dismiss case

 number 18-000068 and 18-000089. The settlement agreement was approved by the state

 court judge who affixed her signature thereto, and contemporaneously entered an order

 requiring Midland to file a dismissal of case number 18-000068 and 18-000089 within 15

 days of the order, attached as Exhibit "B".

        14.    As of the filing of this complaint, Midland has not dismissed case number

 18-000068 or case number 18-000089.

        15.    On or about June 26, 2018 Plaintiff visited Defendant's website for the

 purpose of making the first payment of $50.00 due July 15, 2018. Defendant's website

 showed a balance of $1,100.00 regarding the Amazon account, which is consistent with

 the settlement agreement, however, the site showed a balance of $4,300.23 regarding the


                                               3
Case 0:18-cv-62440-RAR Document 1 Entered on FLSD Docket 10/11/2018 Page 4 of 7



 TJ Max account and $3,821.19 regarding the Lowe's account, when the balance on those

 two accounts should have been zero, in accordance with the settlement agreement.

        16.    Plaintiff was confused by Defendant's representation to him of an amount

 due far in excess of the agreed balance.

        17.    On June 28, 2018, Plaintiff made his first payment due July 15, 2018.

        18.    On August 3, 2018, Plaintiff made his second payment due August 15,

 2018. At that time, Defendant's website still represented a balance of $4,300.23 regarding

 the TJ Max account and $3,821.19 regarding the Lowe's account, when the balance on

 those two accounts should have been zero, but now represented the balance due on the

 Amazon account as $4,511.98 when the true balance was $1,050.00.

        19.    On September 10, 2018, Plaintiff made his third payment due September

 15, 2018. At that time, Defendant's website still represented a balance of $4,300.23

 regarding the TJ Max account and $3,821.19 regarding the Lowe's account, when the

 balance on those two accounts should have been zero, but now represented the balance

 due on the Amazon account as $4,461.98 when the true balance was $1,000.00.

        20.    On October 11, 2018, Plaintiff made his fourth payment due October 15,

 2018. At that time, Defendant's website still represented a balance of $4,300.23 regarding

 the TJ Max account and $3,821.19 regarding the Lowe's account, when the balance on

 those two accounts should have been zero, but now represented the balance due on the

 Amazon account as $4,411.98 when the true balance was $950.00.

                                      COUNT I
                                 FALSE STATEMENTS



                                             4
Case 0:18-cv-62440-RAR Document 1 Entered on FLSD Docket 10/11/2018 Page 5 of 7



        21.    Plaintiff incorporates Paragraphs 1 through 20.

        22.    Defendant falsely represented the amounts of the alleged debts in violation

 of 15 U.S.C. §1692e.

        WHEREFORE, Plaintiff requests that the Court enter judgment in favor of

 Plaintiff and against Defendant for:

               a.     Damages;

               b.     Attorney’s fees, litigation expenses and costs of suit; and

               c.     Such other or further relief as the Court deems proper.

                            COUNT II
      FALSE REPRESENTATION OF THE LEGAL STATUS OF THE DEBT

        23.    Plaintiff incorporates Paragraphs 1 through 20.

        24.    Defendant falsely represented the status of case number 18-000068 and 18-

 000089 as open cases by failing to file the dismissal's thereof as agreed to by the parties

 and as ordered by the state court judge in violation of 15 U.S.C. §1692e in general and 15

 U.S.C. §1692e(2)(A) in particular.

        WHEREFORE, Plaintiff requests that the Court enter judgment in favor of

 Plaintiff and against Defendant for:

               a.     Damages;

               b.     Attorney’s fees, litigation expenses and costs of suit; and

               c.     Such other or further relief as the Court deems proper.

                            COUNT III
     CLAIMING THE RIGHT TO WHICH DEFENDANT KNOWS IT IS NOT
               ENTITLED IN VIOLATION OF THE FCCPA



                                              5
Case 0:18-cv-62440-RAR Document 1 Entered on FLSD Docket 10/11/2018 Page 6 of 7



       25.     Plaintiff incorporates Paragraphs 1 through 20.

       26.     Defendant claimed the right to collect amounts in excess of the amounts

 due in accordance with the settlement agreement by representing amounts in excess of

 the amounts due under the settlement agreement, in violation of Fla. Stat. §559.72(9).

       WHEREFORE, Plaintiff requests the Court enter judgment in favor of Plaintiff

 and against Defendant for:

               a.     Damages;

               b.     Attorney’s fees, litigation expenses and costs of suit; and

               c.     Such other or further relief as the Court deems proper.

                              COUNT IV
             DECLARATORY RELIEF AND PERMANENT INJUNCTION

       27.     Plaintiff incorporates Paragraphs 1 through 20.

       28.     Pursuant to 28 U.S.C §§2201 and 2202, Plaintiff seeks a declaration that

 Defendant’s claims of the amounts due in excess of the amount agreed upon in the

 settlement agreement are in violation of the FCCPA.

       29.     Plaintiff seeks a permanent injunction prohibiting Defendant from

 continuing to make false representations of the amounts due.

       WHEREFORE, Plaintiff requests that the Court enter judgment:

               a.     declaring that Defendant’s practices violate the FCCPA;

               b.     permanently injoining Defendant from engaging in the violative

               practices;

               c.     Attorney’s fees, litigation expenses and costs of suit; and



                                              6
Case 0:18-cv-62440-RAR Document 1 Entered on FLSD Docket 10/11/2018 Page 7 of 7



              d.     Such other or further relief as the Court deems proper.

                                           JURY DEMAND

        Plaintiff demands trial by jury.

                                            DONALD A. YARBROUGH, ESQ.
                                            Attorney for Plaintiff
                                            Post Office Box 11842
                                            Ft. Lauderdale, FL 33339
                                            Telephone: 954-537-2000
                                            Facsimile: 954-566-2235
                                            Email: don@donyarbrough.com


                                       By: s/ Donald A. Yarbrough
                                          Donald A. Yarbrough, Esq.
                                          Florida Bar No. 0158658




                                              7
